Per Curiam.
Certiorari to review a decision of the Workmen’s Compensation Commission awarding respondent-employee compensation and medical benefits on the basis of continuing disability.
Relators challenge the finding of disability and the sufficiency of the medical evidence supporting the finding.
No purpose would be served in restating the facts involved in this appeal. It is sufficient, that upon a careful review of the proceedings herein, it is the opinion of this court that the finding of the disability of the employee is supported by substantial evidence in view of the entire record as submitted.
Respondent is allowed $400 attorneys’ fees.
Affirmed.